ORDER
PER CURIAM:
AND NOW, this 6th day of May, 1988, the Petition for Allowance of Appeal is granted, limited to the sentencing issue. The order of sentence is vacated and the case is remanded to the Court of Common Pleas of Mercer County for imposition of the original sentence not in excess of four to ten years. See Commonwealth v. Pittman, 515 Pa. 272, 528 A.2d 138 (1987) (where the Commonwealth does not provide notice of its intention to seek the mandatory minimum sentence prior to the sentencing of the defendant, either purposefully or otherwise, the trial court is without authority thereafter to vacate the sentence so that the mandatory minimum sentence may be imposed).
*70LARSEN, J., would deny the Petition for Allowance of Appeal.
PAPADAKOS, J., files a dissenting opinion.